Citation Nr: 0528084	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-19 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.   
 
2.  Entitlement to service connection for bilateral knee 
disabilities, to include as secondary to a low back 
disability.   
 
3.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).   
 
4.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1968 to April 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO rating decision 
which, in pertinent part, granted service connection and a 30 
percent rating for PTSD, effective July 16, 2001, and granted 
service connection and a 10 percent rating for tinnitus, 
effective July 16, 2001.  Service connection was denied for a 
low back disability and for bilateral knee disabilities, to 
include as secondary to a low back disability.  In February 
2005, the veteran testified at a Travel Board hearing at the 
RO.  

In Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), the United States Court of Appeals for Veterans Claims 
(Court) reversed a decision of the Board that had concluded 
that only a single 10-percent disability evaluation could be 
provided for tinnitus (bilateral or unilateral) under 
regulations in effect before June 13, 2003.  VA disagrees 
with the decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of VA has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay include (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  

The present Board decision addresses the issue of entitlement 
to a rating higher than 30 percent for PTSD.  The issues of 
entitlement to service connection for a low back disability 
and entitlement to service connection for bilateral knee 
disabilities, to include as secondary to a low back 
disability, are the subject of the remand at the end of the 
decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim addressed in this decision has been developed and 
the veteran has received the required notice.  

2.  The veteran's service-connected PTSD is manifested by no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to various symptoms.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 10 percent rating is warranted for PTSD where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

The RO has assigned a 30 percent rating for PTSD, effective 
July 16, 2001 (the effective date of service connection).  

In evaluating the evidence, the Board has noted various GAF 
scores which clinicians have assigned.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  For example, a GAF score of 41 to 50 is meant to 
reflect an examiner's assessment of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A 51-60 GAF score indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
61-70 GAF score indicates the examiner's assessment of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well and having 
some meaningful interpersonal relationships.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126.  

A November 2001 VA psychiatric examination report noted that 
the veteran currently resided with his wife and children.  He 
reported that he would get depressed very easily, that he 
would get angry, and that he felt anxious and experienced 
specific fears regarding his combat experiences.  The veteran 
stated that he had trouble sleeping, that he had difficulty 
in experiencing or expressing his feelings, and that he 
avoided activities that would arouse memories of trauma in 
the war zone.  He indicated that he had flashbacks and 
nightmares over some of his experiences during the Vietnam 
War and that he thought about his combat experiences every 
day.  The veteran reported that he found it difficult to talk 
about his war experiences, that he was uneasy and 
uncomfortable in groups, and that he felt guilty when he made 
it back and some of his buddies did not.  The veteran noted 
that on numerous occasions he would awaken in fits of rage 
and would frighten himself and his loved ones.  He stated 
that he had uncontrollable anger and that he behaved 
erratically at home.  It was noted that he had few friends 
and that his behavior was characterized by avoidance and 
feelings of detachment from others.  He stated that he became 
panicky in crowds and that he had extreme difficulty in 
expressive love and affection to those around him.  

As to specific PTSD symptoms, it was noted that the veteran 
had nightmares and distressing dreams of events of the 
Vietnam War as well as recurrent dreams of combat experiences 
with intrusive and distressing recollections of such events.  
It was also reported that the veteran had made efforts to 
avoid thoughts and feelings associated with trauma, that he 
demonstrated psychogenic amnesia, that he had feelings of 
detachment from others and demonstrated social isolation, and 
that he had documented sleep disturbance.  The veteran also 
stated that he had extreme emotional lability, irritability, 
and anger outbursts, which had contributed to the work and 
family disturbances, and that he had significant problems 
with attention and concentration span.  

The examiner reported that the veteran was pleasant and 
cooperative throughout the interview.  The examiner stated 
that the veteran was angry and depressed, that his affect was 
appropriate to the content of his speech, and that his speech 
was normal in rate and volume.  The examiner indicated that 
the veteran was oriented times four, that his progression of 
thoughts were concrete, and that no unusual mannerisms were 
noted.  It was noted that the veteran became extremely labile 
as he discussed the events of his experiences in Vietnam.  
The examiner reported that the veteran's content of thought 
was appropriate and that there was no evidence of 
pathological features or over psychotic manifestations.  It 
was noted that the veteran denied any delusions, 
hallucinations, or ideas of reference, and that he expressed 
suicidal ideation in the past, but that he denied any plan or 
intent currently.  The examiner stated that the veteran's 
levels of impulse control were in the moderate range, that 
his memory was within normal limits, that he maintained 
appropriate eye contact, and that his insight and judgment 
were fair.  It was reported that themes included guilt, loss 
of control, and self-degradation.  The diagnoses were PTSD 
and alcohol dependence, sustained, partial.  A global 
assessment of functioning (GAF) score of 60 was assigned.  

Other recent treatment records dated through February 2004 
show that the veteran received treatment for his PTSD on 
multiple occasions.  GAF scores of 58, 60, 61, 62, and 65 
were all reported.  

The most recent March 2004 VA psychiatric examination report 
noted that the veteran reported that he was married from 1992 
to the present, but that he was vague about the nature of the 
relationship.  It was noted that in writing he characterized 
his marriage as semi-hostile.  The veteran stated that they 
did not get into physical fights, but that they would have 
verbal arguments.  He indicated that he and his wife had 
considered divorce in the past, but not presently.  The 
veteran reported that they lived with his stepson and that 
his relationship with the stepson was poor and that they 
ignored each other.  He also stated that he had two daughters 
and that his relationship with them was distant.  The veteran 
indicated that he had seven siblings and that he saw one 
brother most frequently and that he had rare contact with the 
others.  He noted that he had no friends and no other 
contacts such as church.  The veteran reported that he had a 
hobby of restoring an old truck and that he occasionally 
played guitar or piano, which he described as relaxing.  

It was noted that the veteran reported that he used alcohol 
and that he adamantly denied that it created any problems.  
He also reported marijuana use occasionally.  The veteran 
reported that he declined to take his psychiatric medications 
because he found them too sedating.  He indicated that they 
would interfere with his work and that he would become 
careless and make mistakes.  The veteran stated that he had 
worked for himself as a subcontractor for the last ten to 
fifteen years.  He noted that he was involved in the 
installation of handrails and that he worked five days a 
week, ten to twelve hours a day.  It was reported that the 
veteran denied any problems whatsoever with work.  The 
veteran indicated that he was distant from his family and 
that he did not like activities other than working on his 
truck and music.  He reported that he was still angry that he 
was accused of being a coward while he was in Vietnam and was 
suspected of intentionally damaging his eardrums.  It was 
noted that the veteran denied intrusive recollections and 
flashbacks.  The veteran also denied intense psychological 
distress or physiological reactivity on exposure to cues that 
remained him of Vietnam.  He reported that his only re-
experiencing symptoms were in the form of nightmares that 
occurred once a week.  It was reported that the veteran 
denied efforts to avoid stimuli that reminded him of Vietnam.  
The veteran indicated that he had sleep problems mainly in 
the form of weekly nightmares.  He stated that he would 
awaken two to three times in the middle of the night for no 
discernible reason.  The veteran denied getting into physical 
fights, but he did acknowledge irritability.  It was noted 
that he acknowledged hypervigilance and an exaggerated 
startle response.  

The examiner reported that the veteran was cooperative, but 
guarded, and that he was oriented to person, place, time and 
situation.  It was noted that there was no suggestion of any 
exaggeration of symptoms.  The examiner stated that the 
veteran's speech was slow and soft and of a normal rhythm and 
latency.  The examiner indicated that the veteran was 
essentially goal directed, but that he was frequently vague 
particularly around the subject of substances.  It was noted 
that there was no suggestion of psychotic response and that 
he exhibited no peculiarities of motor movement.  The 
examiner noted that the veteran denied past suicide attempts, 
but that he acknowledged some passive death wishes.  He 
denied current homicidal or assaultive ideation.  The 
examiner reported that there was no evidence of paranoia 
aside from the fact that in general that the veteran was 
distrusting.  It was noted that no delusions were elicited 
and that he denied auditory, visual, olfactory, gustatory, 
and tactile hallucinations.  The examiner stated that the 
veteran denied thought insertion, thought broadcasting, 
thought withdrawal, and thought control.  The examiner noted 
that the veteran also denied ideas of reference, that his 
affect was irritable, and that he described his mood as 
living by the day.  The examiner reported that the veteran's 
immediate recall was within normal limits and that his remote 
memory was grossly intact.  It was noted that the veteran's 
delayed recall was mildly impaired.  The examiner further 
indicated that the veteran's concentration was marginally 
adequate, that his basic attention was intact, and that his 
complex attention was borderline.  It was noted that the 
veteran's judgment was compromised and that his insight was 
superficial.  The examiner stated that the main indicator of 
some compromised judgment was his insistence the he would 
continue to use alcohol, but that in other ways, he judgment 
was intact.  

The diagnoses were PTSD and alcohol dependence.  A current 
GAF score of 58 was assigned with the highest GAF over the 
previous year of 62.  The examiner commented that it was not 
possible to separate out the individual contribution of each 
of the veteran's diagnoses to his GAF score.  The examiner 
remarked that the veteran reported that he managed his 
symptoms by isolating or by staying active on his job.  It 
was noted that the veteran reported that he would not return 
for mental health treatment because his psychiatric 
medications compromised his functioning at work and because 
his psychiatrist repeatedly told him to stop drinking.  The 
examiner noted that the veteran's reluctance to stop alcohol 
and to continue to work with his physician concerning his 
psychiatric medications compromised his management of PTSD 
symptoms.  

The medical evidence shows that the veteran currently works 
for himself as a subcontractor five days a week, ten to 
twelve hours a day.  He is married and has received 
outpatient treatment for PTSD on numerous occasions.  The 
most recent March 2004 VA psychiatric examination indicated a 
GAF score of 58, suggesting moderate symptoms.  Other recent 
GAF scores, including at the time of the November 2001 VA 
psychiatric examination, have ranged from 58 to 65, 
suggesting either mild or moderate symptoms.  The Board notes 
that the evidence as a whole demonstrates that the veteran's 
PTSD is no more than 30 percent disabling.  

The Board cannot conclude based on the psychiatric 
symptomatology that his PTSD alone is productive of 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, as required for a 
50 percent schedular rating.  The veteran has not been shown 
to have such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships which are indicative of such a rating.  
No medical evidence, even the veteran's own statements 
regarding his condition, would support such a finding.  All 
the medical evidence cited above would only provide negative 
evidence against the claim for a rating above 30 percent.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's PTSD has been no more than 30 percent disabling 
since July 16, 2001, when service connection became 
effective.  

As the preponderance of the evidence is against the claim for 
a higher rating for PTSD, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In an August 2001 
letter, an April 2004 statement of the case, and at the 
February 2005 Board hearing, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to a 
higher rating for PTSD.  The discussions in the rating 
decision, the statement of the case, and the February 2005 
Board hearing, have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  The 
Board remanded this case to assist the veteran, and a VA 
examination was performed.  Therefore, further delay in the 
adjudication of this case is not warranted.  


ORDER

An initial rating greater than 30 percent for PTSD is denied.  




REMAND

The other issues on appeal are entitlement to service 
connection for a low back disability and entitlement to a 
service connection for bilateral knee disabilities, to 
include as secondary to a low back disability.  

The veteran's service medical records do not show treatment 
for any knee problems.  A July 1968 treatment entry included 
a notation of lordosis.  A March 1970 entry also noted 
lordosis, although it appears such is partially crossed out.  
The May 1970 objective separation examination report included 
notations that the veteran's lower extremitas, spine, and 
other musculoskeletal systems were normal.  

VA treatment reports of record dated from October 1974 to 
February 2004, including examination reports, show treatment 
for variously diagnosed low back disorders as well as for 
bilateral knee problems.  For example, a July 2001 VA 
treatment entry noted that the veteran complained of right 
and left knee joint pain with occasional swelling as well as 
lower back pain with a constant intensity of a four or five 
on a zero to ten scale.  The assessment included degenerative 
joint disease L5-S1, with minimal spondylosis, and left knee 
pain.  An October 2001 entry noted that the veteran reported 
that his left knee pain was triggered when he walked on 
uneven surfaces and that he currently he did not have left 
knee pain.  It was noted that his lumbar spine pain was 
minimal and intermittent.  The assessment included 
degenerative joint disease, L5-S1, with minimal spondylosis.  

Another October 2001 entry noted that during service from 
1968 to 1970, the veteran injured his back.  The diagnoses 
referred to other disorders.  A February 2004 entry indicated 
that the veteran complained of pain in the left knee.  It was 
noted that he was seen two months earlier and that an X-ray 
showed osteoarthritis.  The impression was left knee pain 
related to osteoarthritis.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion as to his claims.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any pertinent treatment records and providing him with a VA 
examination.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Ask the veteran to identify all VA and 
non-VA medical providers who have examined 
or treated him for low back and bilateral 
knee problems since his separation from 
service in April 1970, that the VA does 
not have.  Then obtain copies of the 
related medical records which are not 
already in the claims folder.  

2.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed low back and 
bilateral knee disabilities, if any.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
of historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any diagnosed right and left 
knee and low back disabilities, including 
any relationship with his period of 
service from November 1968 to April 1970.  
The examiner should specifically discuss 
whether it is as likely as not that any 
current back disorder is related to a 
finding of lordosis in service.

3.  Thereafter, review the veteran's 
claims for service connection for a low 
back disability and for service connection 
for bilateral knee disabilities, to 
include as secondary to a low back 
disability.  If the claims are denied, 
issue a supplemental statement of the 
case, which takes into account all 
evidence submitted since the last 
statement of the case (including evidence 
submitted directly to the Board), to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


